DETAILED ACTION
Response to Amendment
	In response to amendment filed on 10/7/2021, claims 1, 5- 8, 14- 17 are amended, claims 2- 3, 9- 13, 18- 22 are cancelled. Claims 1, 4- 8, 14- 17 are pending for examinations.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 5 is amended.
Claims 2-3, 9-13, 18-22 were previously rejected.

Claim 1: A wireless communication device, comprising a processing circuitry configured to:
initiate detection of broadcast information on a specific subchannel in an unlicensed frequency band; 
select a resource in a domain to perform uplink transmission on the specific subchannel when the broadcast information is not detected successfully;
detect signal energy on the specific subchannel to determine whether the specific subchannel is idle when the broadcast information is not detected successfully; and

wherein an end time for occupation of the specific subchannel by the wireless communication device is determined according to the time information.

Claims 2- 3: cancelled

Claim 4: The wireless communication device according to claim 1, wherein the broadcasting the time information comprises: periodically broadcasting the time information until the end time indicated by the time information.

Claim 5 (Currently Amended): The wireless communication device according to claim 1, wherein the processing circuit is further configured to:
determine available resources in a domain by excluding the selected resource in the domain from a domain resource pool; and
broadcast the available resources in the 

Claim 6: The wireless communication device according to claim 5, wherein the processing circuitry is further configured to:
prior to the end time indicated by the time information, receive updated available resources in the domain from a base station; and
broadcast the updated available resources in the domain.


initiate detection of broadcast information on a specific subchannel in an unlicensed frequency band; 
in a case when the broadcast information is successfully detected on the specific subchannel: select, from one or more available resources in a domain, one resource in the domain to perform uplink transmission; and
in a case when the broadcast information is not successfully detected on the specific subchannel: select a resource in the domain to perform uplink transmission on the specific subchannel, detect signal energy on the specific subchannel to determine whether the specific subchannel is idle, and broadcast time information and perform uplink transmission using the selected resource in the domain when the specific subchannel is determined to be idle, 
wherein an end time for occupation of the specific subchannel by the wireless communication device is determined according to the time information.

Claim 8: The wireless communication device according to claim 7, wherein the processing circuitry is further configured to: acquire, from a base station, the one or more available resources in the domain, or determine the one or more available resources in the domain based on the broadcast information.

	Claims 9- 13: cancelled




	Claim 15: The wireless communication system according to claim 14, wherein the wireless communication device is further configured to: determine updated available resources in the domain by excluding the resource in the domain used by the uplink transmission from the domain resource pool.

	Claim 16: The wireless communication system according to claim 14, wherein the processing circuitry wireless communication device is further configured to:
broadcast the updated available resources in the domain in a licensed frequency band prior to the end time.



	transmit the updated available resources in the domain to the specific terminal device in the licensed frequency band prior to the end time.

	Claims 18- 22: cancelled

Allowable Subject Matter
Claims 1, 4- 8, 14- 17 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of the record shows the combination of the structure elements claimed, particularly about select a resource in a domain to perform uplink transmission on the specific subchannel when the broadcast information is not detected successfully; detect signal energy on the specific subchannel to determine whether the specific subchannel is idle when the broadcast information is not detected successfully; and broadcast time information and perform uplink transmission using the selected resource in the domain when the specific subchannel is determined to be idle, wherein an end time for occupation of the specific subchannel by the wireless communication device is determined according to the time information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468